—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered April 14, 1997, convicting him of assault in the first degree, assault in the second degree, attempted assault in the first degree, reckless endangerment in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his convictions of assault in the first degree and attempted assault in the first degree were unsupported by legally sufficient evidence of the intent to cause serious physical injury. We disagree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant intended to inflict serious physical injury. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the court’s interested witness charge was erroneous is without merit (see, People v Smith, 240 AD2d 600; People v Holly, 184 AD2d 581). Ritter, J. P., Thompson, Santucci and Joy, JJ., concur.